Prospectus 1/30/06 Putnam American Government Income Fund Class A shares for eligible retirement plans Investment Category: Income This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. This prospectus only offers class A shares of the fund without a sales charge to eligible retirement plans. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the fund. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. CONTENTS 2 Fund summary 2 Goal 2 Main investment strategies 2 Main risks 3 Performance information 3 Fees and expenses 4 What are the funds main investment strategies and related risks? 8 Who manages the fund? 13 How does the fund price its shares? 13 How do I buy fund shares? 15 How do I sell fund shares? 16 How do I exchange fund shares? 17 Policy on excessive short-term trading 19 Fund distributions and taxes 19 Financial highlights Fund summary GOAL The fund seeks high current income with preservation of capital as its secondary objective. MAIN INVESTMENT STRATEGIES U.S. GOVERNMENT BONDS We invest mainly in bonds that: * are obligations of the U.S. government, its agencies and instrumentalities * are backed by the full faith and credit of the United States, such as U.S. Treasury bonds and Ginnie Mae mortgage-backed bonds, or only the credit of a federal agency or government sponsored entity, such as Fannie Mae and Freddie Mac mortgage-backed bonds and * have intermediate to long-term maturities (three years or longer). Under normal circumstances, we invest at least 80% of the funds net assets in U.S. government securities. We may invest up to 20% net assets in mortgage-backed securities of private issuers rated AAA or its equivalent, at the time of purchase, by a nationally recognized securities rating agency, or if unrated, that we determine to of comparable quality. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: * The risk that the issuers of the funds investments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. This credit risk is higher for debt that is not backed by the full faith and credit of the U.S. government. * The risk that movements in financial markets will adversely affect the value of the funds investments. This risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. * The risk that, compared to other debt, mortgage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. * The risk that the funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions. 2 P R O S P E C T U S You can lose money by investing in the fund. The fund may not achieve its goal, and is not intended as a complete investment program. An investment in the fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. PERFORMANCE INFORMATION The following information provides some indication of the funds risks. The chart shows year-to-year changes in the performance of the funds class A shares. The table following the chart compares the funds performance to that of a broad measure of market performance. Of course, a funds past performance is not an indication of future performance. During the periods shown in the bar chart, the highest return for a quarter was 4.91% (quarter ending 9/30/01) and the lowest return for a quarter was 2.77% (quarter ending 6/30/04). Average Annual Total Returns (for periods ending 12/31/05) Past Past Past 1 year 5 years 10 years Class A 1.18% 3.95% 4.79% Lehman Intermediate Treasury Bond Index 1.56% 4.57% 5.35% Class A share performance reflects the waiver of sales charges for purchases through eligible retirement plans. The funds performance for portions of the period benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Lehman Intermediate Treasury Bond Index, an unmanaged index of treasury bonds with maturities between 1 and 10 years. FEES AND EXPENSES This table summarizes the fees and expenses you may pay if you invest in class A shares of the fund. Expenses are based on the funds last fiscal year. 3 P R O S P E C T U S Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) NONE Maximum Deferred Sales Charge (Load) NONE Maximum Redemption Fee* (as a percentage of total redemption proceeds) 2.00% Annual Fund Operating Expenses <> (expenses that are deducted from fund assets) Total Distri- Annual Manage- bution Fund Expense ment (12b-1) Other Operating Reimburse- Net Fee Fees Expenses Expenses ment Expenses Class A 0.60% 0.25% 0.23% 1.08% 0.04% 1.04% * A 2.00% redemption fee (also referred to as a short-term trading fee) may apply to any shares that are redeemed (either by selling or exchanging into another fund) within 5 days of purchase. <> Reflects Putnam Managements agreement to waive fees and reimburse expenses of the fund through September 30, 2006 to the extent necessary to ensure that the funds expenses do not exceed the simple average of the expenses of all front-end load funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The expense reimbursement is based on a comparison of the funds expenses with the average annualized operating expenses of the funds in its Lipper peer group, as calculated in accordance with Lippers standard method for comparing fund expenses, for each calendar quarter during the funds last fiscal year, excluding 12b-1 fees and without giving effect to any expense offset and brokerage service arrangements that may reduce fund expenses. EXAMPLE The example translates the expenses shown in the preceding table into dollar amounts. By doing this, you can more easily compare the cost of investing in the fund to the cost of investing in other mutual funds. The example makes certain assumptions.
